Mathews, J.
I concur likewise.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and that the heirs of Marshall do recover of the defendant, A. L. Duncan, the sum of $3557 25 cents; that the executor of Norwood have judgment against him for the balance of the $6000 deposited in his hands, after deducting the amount of this judgment, in favour of said heirs, and the sum of $1450 paid to C. Norwood, in his lifetime, viz. for the sum of $992 *72675 cents, and that the executors of Norwood pay costs in both courts.